          Case 1:16-cv-01279-RC Document 26 Filed 01/24/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    AMERICAN EXPLORATION &                     )
    MINING ASSOCIATION,                        )
                                               )
         Plaintiff,                            )
                                               )
                 v.                            )      Civil Action No. 16-cv-1279 (RC)
                                               )
    U.S. ENVIRONMENTAL PROTECTION              )
    AGENCY, et al.                             )
                                               )
         Defendants.                           )

                                  NOTICE OF FINAL RULE

        Defendants the United States Environmental Protection Agency (“EPA”), Andrew

Wheeler 1, in his official capacity as Administrator of EPA, the United States Army Corps of

Engineers, and R.D. James, in his official capacity as Assistant Secretary of the Army (Civil

Works), wish to notify the Court and the parties that, on January 23, 2020, the Administrator of

EPA and the Assistant Secretary of the Army for Civil Works signed a final rule entitled

“Navigable Waters Protection Rule: Definition of ‘Waters of the United States.’” The pre-

publication version is available on EPA’s website, https://www.epa.gov/nwpr/final-rule-

navigable-waters-protection-rule (last visited January 23, 2020). This rule defines “waters of

the United States” under the Clean Water Act and will replace the existing definition

promulgated in “Definition of ‘Waters of the United States’—Recodification of Pre-Existing

Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019). The rule will be published in the Federal Register

and will be effective 60 days thereafter.




1
 EPA Administrator Andrew Wheeler and Assistant Secretary of the Army (Civil Works) R.D.
James are automatically substituted for their predecessors in office pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure.
          Case 1:16-cv-01279-RC Document 26 Filed 01/24/20 Page 2 of 2



Dated: January 24, 2020                      Respectfully submitted,

                                             /s/ Erica Zilioli
                                             ERICA ZILIOLI
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Environmental Defense Section
                                             P.O. Box 7611
                                             Washington, DC 20044
                                             T: (202) 514-6390
                                             F: (202) 514-8865
                                             Erica.Zilioli@usdoj.gov

                                             Counsel for Defendants




                               CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2020, I caused a true and correct copy of the

 foregoing to be served via the court’s CM/ECF system on all registered counsel.



                                               /s/ Erica Zilioli




                                                2
